UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                     05/06/2021
FRANCISCO EMETERIO, on behalf of himself,
FLSA Collective Plaintiffs and the Class,


                                                Plaintiffs,          ORDER RESCHEDULING
                                                                     SETTLEMENT CONFERENCE
                             -against-
                                                                     20-CV-970 (JMF)

A & P RESTAURANT CORP. d/b/a REMEDY DINER;
MODERN HOSPITALITY GROUP CORP. d/b/a
JAX INN DINER; ANASTASIOS GIANNOPOULOS;
and PETER GIANNOPOULOS.,

                                                 Defendants.
-----------------------------------------------------------------X
KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         In light of the Stipulation filed on April 5, 2021 (ECF 94) regarding an amendment to the

complaint and the timing for the production of various documents, the settlement conference

scheduled for Monday, May 17, 2021 at 10:00 a.m. is hereby adjourned to Monday, July 26,

2021 at 2:00 p.m. The settlement conference will be in person in Courtroom 17-D, United

States Courthouse, 500 Pearl Street, New York, New York. Parties must attend in-person with

their counsel. Corporate parties must send the person with decision making authority to settle

the matter to the conference. Counsel and parties are required to follow the Court’s COVID-

safety protocols and should review the Court’s website 2 weeks in advance of the conference

for the most up to date information. The parties are instructed to complete the Settlement

Conference Summary Report and prepare pre-conference submissions in accordance with the
Judge Parker’s Individual Rules of Practice. Pre-conference submissions must be received by

the Court no later than July 19, 2021 by 5:00 p.m.

       SO ORDERED.

Dated: May 6, 2021
       New York, New York

                                                     ______________________________
                                                     KATHARINE H. PARKER
                                                     United States Magistrate Judge




                                               2
